PD-0633-15
  FltoT flOTlQM FORBTTHKTnuf OPTIME 10 FII F
                      OUT-OF-Tinf
         PET1FM fflfi DISCRETICrtMRT ftEVJEVI


TO 1HE HDM)/WBL£ JUDdESOFT^ COlifil OP CRIMINAL
 APPEALS:

    Come5 now >J4flwJlr Green..Pei rVtontr-i and -fiIts "fhis
 fYlofion -for an 6x+eia£ioYv oQ sityLMdaus mwhich -ta-Ak
61 Petition £>r blscrfcHpflartf Rei/l«u/» la £w<j)port o£ "tW rttoh'on
A^^lianH- .shows +W_ tour-V 4ta^ folloWmj '                 RECEIVED IN
                                                     COURT OF CRIMINAL APPEALS
                               T                           MAY 272015
                                                        AbelAcosta, Clerk
   The Pn+rrlciw Wc\5 tonMcrtal fn-tttLJ&lL*1 DWic^ Ccur4-

  iA Cav&a, Nlo.C*35gai and crJ6£22. Styled 5+ata d£ TeXAS VS.
  ¥\mnt&\ (hrw\. ThePet-jVion&r Appealed 4o 4^ Court" o-f Appals,
  _LL Supreme Judicial ftte4ncr. ThtsCaZuWaz oMirm&l on /W30>2D6.


                               I


   fW t?>3ajk^:Th_ PefvW has hof ™*sW am.
   OCW(or\ prfor-to -Hii^reau^sf-.

                                Pa#1
                              1.

IetiticMd request -fcr cm tthniion\i> ha&A uyon 4-lae.
-following -Pad's:Pe&tioner was fto±in Cprmed o-f 4^
 /Mandate election o-P4ke Court o-f' Cnmmcii Ayp-&*(s
Ih hU eaC*L uvrKi MayJC 20/5,-ftieflcM dau of4Ke Courts
Mandate occurred on April ^£l/w5 fc/hidi was JLcUus,
aPkr, ctae +o a Wie-fcr -k> «. dli^ermi Unit )^(TiiCj)B Sihce
J\\ok fi'me P^KVicmtr V\a3 be6A q-|ronp4inj -to aaiA Lea/it
^ejprestnW^on in 4Wis rha-fer. The Court- of CYwtfvd /Ypy<>Ak
dtC)4br\ D^nwtfmground On yco $L Afp\Jcavi\rk Ur\± ©f
HciDeaS Corpus was deWmtaed'lOtai -fkrein. 4ke Ca\d Court
 made i-ks Orrkr 4t> cVanf&n Ut[\dr\ Ou.V-of:T^ Pe-h'kon
 -for Dkcr^bnarcj Review recently... ccka NJp.voa-g:uoT2-oi


 V\IHEREFOfiLPct/f/oner prciijs 4i\k Coarfjraiar 4Uis motion
  and exWid tked^zidliYie -fcr-ft/iftj-Jta, ?&-U-Htm -for
  btscre-tiohay Review in Ca^ /Nfo.r^-_3_S6jj_^/i ^r3>BC)Sg #



                                                      7bC^ri3&l>&5


                                                  Kerw\eiV\ L. Careen
                                                 pefrf-ioner, pro se.
                                         Texas D^pflr-bn^o^Cn-Ynirial Jus.
                                                Gemmf.S Unrf

                                           An\ari\lo,TK7VDl

                           ?*?-
             CERTIFICATE OF SERVICE


 1 CtrihCy +Vifrf atru^e and tarred com a-f- 4W. aW& and
WegoiY\g first/Motion fer Extension of Time-fofi'le, a
Pefj4-i'on -for DiicrefiDmg Rev^Mj jhas been -ft)warded Idlj OX
mail»pashms prepaid,Acs Vd<tf$ ,-kr 4W. >^4orndU. foir <Sk?ta»
S~VuJ(Lv\ ^yjlt'ifg^, af 3&S4h Dus+rtti- Coart, awd ~b4ke Sircb
PrasemViv^ >4*broey, P.O.Box Qf05, Austin,Texas 787U
on tV\s lU^L^daj *£ May ,1j0.i5.


                                        Pefi+fovx^y^ pro &Lj



 ift "Hieilkm£iis_ Um-V- o44Vie.TV&KS Qepad-vnent sf Criminal
 Justice mJlcdkc Cou^Uji IeXai> ven-f^ ft^d declare UhcW
   fcenaHy of pt(junj 4tati- -+W, (oirjotng sWemmfc. arefrwe^and
    corrack Exeeu-kA ar\ 4Kis -tU_ _4lViajjr of M<u) ?2£) 15,




                                                       TbCttt=l738fcB5
                                                        Clemmk Unrr

                                                     An*ariHt>,"fic 79107
TbCJIDr*l738feB5
  U-em^Yts (Jnrf
  lU)ISpur 511
 Amariilo.T* 71(07




   Court of Criminal Appeals
  P.O. "Box Q3D8 Ca^fo) v5+a.
     Au-5+fo. 1x707/1-2306


                        Dear Clerk,

   J_ ktnnetb Gran am Wvcarterafed at 4^e. Clements Unit* and
   do mof have access to a photo machine ampler, .^aerem^ Courf
   fuie lll^f«k,S..-"/4n mmafe £rmfin«d in an rnsffusion, if
   pfaLeedinj in Forma Pawoens and, noV represewkd h(A bounce///nW
   file onlu an onainal, Petition amd fnofion*' Thank, uou -for uaur



                                              3lhctrl
                                                     Vi



                                                            Ke/me+h (jlkxjus
                                                        TD£J #l7-36k&5
                                                           Clemerrk Unif
                                                             ?U)I Spur511
                                                          Amariil0,Tx7?/D7